DETAILED ACTION
This action is in response to the Application filed on 03/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipataed by US Pub. No. 2020/0402380; (hereinafter Barson).

Regarding claim 1, Barson [e.g. Fig. 2] discloses an energetic firing device comprising a power source [e.g. 212]; a system logic [e.g. 226]; an energetic fire circuit [e.g. 220,222] configured to be activated by the system logic once charged to an all-fire voltage [e.g. output of 230; paragraphs 033-035]; and a boost circuit [e.g. 228,224,230,232] to provide the all-fire voltage to the energetic fire circuit when enabled by the system logic [e.g. paragraph 033 recites “as shown in FIG. 2, alarm device 210 can include boost converter 230 that can amplify (e.g., boost) the voltage provided to audio notification mechanism 220, and/or boost converter 232 that can amplify the voltage provided to visual notification mechanism 222”].

Regarding claim 2, Barson [e.g. Fig. 2] discloses wherein the power source provides a device operating voltage lower than the all-fire voltage [e.g. paragraph 033 recites “as shown in FIG. 2, alarm device 210 can include boost converter 230 that can amplify (e.g., boost) the voltage provided to audio notification mechanism 220, and/or boost converter 232 that can amplify the voltage provided to visual notification mechanism 222”].

Regarding claim 3, Barson [e.g. Fig. 2] discloses wherein the energetic fire circuit is powered down until needed [e.g. paragraphs 034-035 recites “while alarm device 210 is in a quiescent (e.g. non-alarm) state (e.g., before the fire alarm system has detected an emergency situation), controller 226 can operate converter 228 to charge supercapacitor 224, using power provided from the loop of the fire alarm system (e.g., from wiring 212). However, to extend the working lifetime of supercapacitor 224, the supercapacitor may be less than fully charged (e.g., may not be fully charged to its maximum voltage) while alarm device 210 is in the quiescent state. For instance, supercapacitor 224 may be only 75% charged while alarm device 210 is in the quiescent state. Upon alarm device 210 changing from the quiescent state to the alarm state (e.g., upon the fire alarm system detecting the emergency situation, but prior to the short circuit fault occurring), controller 226 can operate converter 228 to fully charge supercapacitor 224 to its maximum voltage”].

Regarding claim 6, Barson [e.g. Fig. 2] discloses wherein the system logic is a controller [e.g. 226].

Regarding claim 7, Barson [e.g. Fig. 2] discloses wherein the boost circuit [e.g. 228,224,230,232] is located between the power source and the energetic fire circuit [e.g. 220,222].

Regarding claim 8, Barson [e.g. Fig. 2] discloses wherein the boost circuit is a switching power supply [e.g. paragraph 035 recites “alarm device 210 can include converter (e.g., switch-mode converter)”].

Regarding claim 9, Barson [e.g. Fig. 2] discloses wherein the boost circuit [e.g. 224,228,230,232] is located between the system logic [e.g. 226] and the energetic fire circuit [e.g. 220,222].

Regarding claim 16, Barson [e.g. Fig. 2] discloses an energetic firing device comprising a power source [e.g. 212] to provide a system operating voltage [e.g. voltage of super capacitor at 75%, paragraphs 034-035]; a system logic [e.g. 226]; an energetic fire circuit [e.g. 220,222] configured to be activated by the system logic once charged to an all-fire voltage that is greater than the system operating voltage [e.g. output of 230; paragraphs 033-035; supercapacitor 224 may be only 75% charged while alarm device 210 is in the quiescent state. Upon alarm device 210 changing from the quiescent state to the alarm state (e.g., upon the fire alarm system detecting the emergency situation, but prior to the short circuit fault occurring), controller 226 can operate converter 228 to fully charge supercapacitor 224 to its maximum voltage”]; and a boost circuit [e.g. 228,224,230,232] located between the system logic and the energetic fire circuit to provide the all-fire voltage to the energetic fire circuit when enabled by the system logic [e.g. boost voltage output of 230/232].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of US Patent No. 5,966,002; (hereinafter Barrieau).

Regarding claim 4, Barson fails to disclose wherein the power source is a battery.
Barrieau [e.g. Fig. 1] teaches wherein the power source [e.g. 120] is a battery [e.g. col. 4, lines 27 – 31 recites “the power control circuit 200 receives a reference voltage supply on the voltage input line (Vin) 120. The reference voltage, may, for example, be 24 volts, and is obtained from either the AC power supply (not shown), or the battery backup power supply”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the power source is a battery as taught by Barrieau in order of being able to provide redundant backup power so as to provide reliability.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of US Pub. No. 2012/0161516; (hereinafter Koshin).

Regarding claim 5, Barson fails to disclose wherein the power source is a solar cell.
Koshin [e.g. Fig. 1] teaches wherein the power source is a solar cell [e.g. 161].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the power source is a solar cell as taught by Koshin in order of being able to provide redundant backup power so as to provide reliability.

Claim(s) 10 – 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of US Pub. No. 2018/0166985; (hereinafter Murata).

Regarding claim 10, Barson [e.g. Fig. 2] discloses wherein the system logic provides an enable signal and a pulse train to generate the all-fire voltage.
Murata [e.g. Figs. 1 and 5] teaches wherein the system logic [e.g. 20, 50] provides an enable signal [e.g. ENB] and a pulse train [e.g. C1A/C2A/C1B/C2B] to generate the all-fire voltage [e.g. VPP].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the system logic provides an enable signal and a pulse train to generate the all-fire voltage as taught by Murata in order of being able to provide a required output voltage while having low power consumption, paragraph 011.

Regarding claim 11, Barson [e.g. Fig. 2] discloses wherein the boost circuit is a switching power supply [e.g. paragraph 035 recites “alarm device 210 can include converter (e.g., switch-mode converter)”].

Regarding claim 12, Barson [e.g. Fig. 2] discloses wherein the switching power supply regulates the all-fire voltage [e.g. paragraphs 033-038].

Regarding claim 15, Barson fails to disclose wherein the pulse train is a clock signal.
Murata [e.g. Figs. 1 and 5] teaches wherein the pulse train [e.g. C1A/C2A/C1B/C2B] is a clock signal [e.g. Fig. 5].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the pulse train is a clock signal as taught by Murata in order of being able to provide a required output voltage while having low power consumption, paragraph 011.

Claim(s) 13 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of Murata and further in view of Barrieau.

Regarding claim 13, Barson fails to disclose wherein the energetic fire circuit provides feedback to the system logic that the system logic utilizes to control the switching power supply.
Barrieau [e.g. Fig. 1] teaches wherein the energetic fire circuit [e.g. 101 - 103] provides feedback to the system logic [e.g. 150] that the system logic utilizes to control the switching power supply [e.g. 200; col. 3, lines 44 – 56 recites “Each device 101 through 103 is electrically coupled to lines 104 and 105 which connect to the control panel 110. Controller 150 includes a transceiver that provides a communications and power interface through line 104 to devices 101 through 103. Line 105 returns power to ground 170. Lines 104 and 105 may also be used for communication, for example, to send and receive messages between the control panel 110 and the devices 101 through 103. Controller 150 connects to boost input 205 and controls a boost signal provided to the power control circuit 200. The boost signal provided on boost input 205 governs the output voltage output onto line 104 by the power control circuit 200 in either the standby or alarm conditions.” Col. 4, lines 5 – 11 recites “When the controller 150 receives an indication of an alarm condition from one of the devices 101 through 103 in response to a poll, boost input 205 is placed in a boost state which causes the power control circuit 200 to boost the line voltage supplied on line 104 to a higher alarm voltage level. Line voltage may be boosted, for example, from the 30 volt standby voltage to 36 volts of alarm voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the energetic fire circuit provides feedback to the system logic that the system logic utilizes to control the switching power supply as taught by Barrieau in order of being able to provide redundant backup power so as to provide reliability.

Regarding claim 17, Barson fails to disclose wherein when the system logic determines that the energetic fire circuit is to be activated the system logic provides the boost circuit an enable signal and a pulse train and the boost circuit generates the all-fire voltage and provides it to the energetic fire circuit.
Barrieau [e.g. Fig. 1 ] teaches wherein when the system logic [e.g. 150] determines that the energetic fire circuit is to be activated the system logic provides the boost circuit [e.g. Power Converter having terminals a-d] an enable signal [e.g. at terminal 240] and the boost circuit generates the all-fire voltage and provides it to the energetic fire circuit [e.g. 101-103].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein when the system logic determines that the energetic fire circuit is to be activated the system logic provides the boost circuit an enable signal and a pulse train and the boost circuit generates the all-fire voltage and provides it to the energetic fire circuit as taught by Barrieau in order of being able to provide redundant backup power so as to provide reliability.
Murata [e.g. Figs. 1 and 5] teaches the system logic [e.g. 20, 50] provides the boost circuit [e.g. 10] a pulse train [e.g. C1A/C2A/C1B/C2B, see Fig. 5].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by the system logic provides the boost circuit a pulse train as taught by Murata in order of being able to provide a required output voltage while having low power consumption, paragraph 011.

Regarding claim 18, Barson [e.g. Fig. 2] discloses wherein the boost circuit is a switching power supply [e.g. paragraph 035 recites “alarm device 210 can include converter (e.g., switch-mode converter)”].

Regarding claim 19, Barson [e.g. Fig. 2] discloses wherein the switching power supply regulates the all-fire voltage [e.g. paragraphs 033-038].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of Murata and further in view of US Pub. No. 2021/0014950; (hereinafter Sengodan).

Regarding claim 14, Barson fails to disclose wherein the boost circuit is a capacitive voltage multiplier.
Sengodan [e.g. Fig. 1] teaches wherein the boost circuit is a capacitive voltage multiplier [e.g. paragraph 014 recites “The LED driving circuit 100 includes a diode chain capacitive voltage multiplier with a phase sequenced controlled circuit 120”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the boost circuit is a capacitive voltage multiplier as taught by Sengodan in order of being able to provide voltage output in a more efficient manner.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of Murata, Barrieau and further in view of Sengodan.
Regarding claim 20, Barson fails to disclose wherein the boost circuit is a capacitive voltage multiplier.
Sengodan [e.g. Fig. 1] teaches wherein the boost circuit is a capacitive voltage multiplier [e.g. paragraph 014 recites “The LED driving circuit 100 includes a diode chain capacitive voltage multiplier with a phase sequenced controlled circuit 120”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Barson by wherein the boost circuit is a capacitive voltage multiplier as taught by Sengodan in order of being able to provide voltage output in a more efficient manner.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838